Citation Nr: 1130178	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  02-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for conjunctivitis of the right eye, including as secondary to service-connected pterygium of the right eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy Zadora, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2001 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for right eye conjunctivitis.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a September 2003 Travel Board hearing in San Antonio, Texas.  A hearing transcript has been associated with the claims file.

The Board remanded the matter in May 2004 and denied the claim in a March 2006 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A March 2008 Joint Motion for Remand (JMR) to the Board and subsequent Order, the Court granted the JMR and vacated the Board's March 2006 decision denying entitlement to service connection for right eye conjunctivitis.

The matter was remanded in September 2008 and again denied by the Board in an August 2009 decision.  The Veteran subsequently appealed the Board's August 2009 decision to the Court.  A July 2010 JMR and subsequent Order, the Court granted the JMR and vacated the Board's August 2009 decision denying entitlement to service connection for right eye conjunctivitis.

In September 2009, the Veteran authorized the Disabled American Veterans to represent him, thus revoking the former power of attorney held by his former private attorney.  The Board recognizes this change in representation.  

The Board requested a Veterans Health Administration (VHA) opinion in February 2011.  The case now is before the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that the case must be remanded to ensure due process.  In January 2011, additional VA treatment records were received without a waiver of RO consideration.  In a July 28, 2011 VA Form 21-4138, the Veteran provided additional argument in support of his claim, addressing the February 2011 VHA opinion and specifically requested that the case be remanded to the agency of original jurisdiction (AOJ) for review of this new evidence/argument.  Thus, under the provisions of 38 C.F.R. § 20.1304 (2010), the case must be remanded for issuance of a supplemental statement of the case (SSOC), to include consideration of the additional evidence and argument provided by the Veteran.  38 C.F.R. § 19.31 (2010).

Accordingly, the case is REMANDED for the following action:

After any additional notice and/or development deemed warranted, readjudicate the claim for service connection on appeal, including consideration of all evidence received after the May 2009 SSOC.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish him and his representative an SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


